IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN TOWERS,1                              §
                                           §       No. 212, 2017
       Petitioner Below,                   §
       Appellant,                          §       Court Below—Family Court
                                           §       of the State of Delaware
       v.                                  §
                                           §       File No. CN14-04728
JANET FOWLER,                              §       Petition No. 16-32959
                                           §
       Respondent Below,                   §
       Appellee.                           §

                             Submitted: June 7, 2017
                             Decided:   June 14, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       This 14th day of June 2017, it appears to the Court that:

       (1)    On May 22, 2017, the appellant, John Towers, filed a notice of appeal

from the Family Court’s order of May 19, 2017, denying his motion for an

emergency ex parte order in a custody matter. The Family Court docket reflects that

it was Towers’ seventh such motion in the case and that all of his prior motions were

denied.

       (2)    On May 23, 2017, the Clerk issued a notice directing Towers to show

cause why the appeal should not be dismissed for his failure to comply with Supreme


1
 By Order dated May 23, 2017, the Court, acting sua sponte, assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).
Court Rule 42 when taking an appeal from an apparent interlocutory order.2 Towers

filed a response to the notice on June 7, 2017. His response does not address his

failure to comply with the Rule 42 procedures.

       (3)    Absent compliance with Rule 42, this Court is limited to the review of

a final judgment.3 An order is deemed final and appealable if the trial court has

declared that the order is the court’s final act in the matter before it.4

       (4)    An interlocutory order is an interim order that does not dispose of the

entire case but leaves it for further action to settle and determine the controversy. 5

An interlocutory order is not appealable as a matter of right, and an appeal from an

interlocutory order will not be accepted unless special application is made to the trial

court and this Court, and the order meets certain criteria.6

       (5)    In this case, the Family Court did not intend its May 19 order to be the

final act in the underlying custody matter. The May 19 order denies the issuance of

an ex parte order and provides that the action “will proceed in the usual course of

business.”




2
  Del. Supr. Ct. R. 29(b).
3
  Palmer v. Brown, 2017 WL 2375546 (Del. May 31, 2017) (citing Julian v. State, 440 A.2d 990,
991 (Del. 1982)).
4
  Id. (citing J.I. Kislak Mortg. Corp. v. William Matthews Builder, Inc., 303 A.2d 648, 650 (Del.
1973)).
5
  Gottlieb v. State, 697 A.2d 400, 401 n.12 (Del. 1997).
6
  Pollard v. The Placers, Inc., 692 A.2d 879, 881 (Del. 1997).
                                               2
      (6)    The May 19 order denying Towers’ motion for emergency ex parte

order is an interlocutory and not a final order.7 Because Towers did not comply with

Rule 42 when filing the appeal, the appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b)

that the appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice




7
  Accord Baker v. Ivory, 2011 WL 2342711 (Del. June 13, 2011) (dismissing appeal of order
denying motion for emergency ex parte relief as interlocutory).
                                           3